NUMBER 13-13-00254-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ORION MARINE CONSTRUCTION,
INC. F/K/A KING FISHER MARINE
SERVICE, L. P.,                                                            Appellant,

                                           v.

HECTOR DE LEON,                                                             Appellee.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.



                          ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      This cause is before the Court because the court reporter, Dahlia Robledo, has

failed to timely file the reporter’s record.    The reporter’s record in this cause was

originally due to be filed on June 11, 2013, but payment was not made until August 2013.
The reporter has previously requested and received two prior extensions of time to file the

record, granting the reporter until December 18, 2013 to file the record. On January 24,

2014, Ms. Robledo filed a request for a third extension until February 28, 2014.

       Ms. Robledo has notified the Court that she has an illness in the family.

Appellants have notified the Court that they desire for the record to be completed so that

they can pursue their appeal as quickly and expeditiously as possible.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the trial court shall determine if the reporter’s record, or any part

thereof, has been lost or destroyed, and shall make appropriate findings under Tex. R.

App. P. 34.6(f), if necessary.    Otherwise, the court shall determine what steps are

necessary to ensure the prompt preparation of a reporter's record, and shall enter any

orders required to avoid further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
28th day of January, 2014.




                                              2